DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 05/24/2022.
Currently claims 1-15 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species A, Embodiment of Fig. 4B, claims 1-15, in the reply filed on 05/24/2022 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0270786 A1 (Chen) and further in view of US 2017/0308206 A1 (Yamai). 
Regarding claim 1, Chen discloses, a semiconductor device comprising: a plurality of circuit portions (circuit portions 1, 2, 3 and 4 as annotated on Fig. 2; [0054] – [0060]); and 

    PNG
    media_image1.png
    513
    790
    media_image1.png
    Greyscale

a first connection portion (121a/121b; conductive pattern; Fig. 2; [0063]) and a second connection portion (121g/121h; conductive pattern; Fig. 2; [0063]) that are formed of planar conductive materials (silver and tin; [0065]) and connected to any of the circuit portions (circuit portions 1 and 3) (Fig. 2; [0065]), 
wherein the first connection portion (121a/121b) and the second connection portion (121g/121h) are arranged with respective main surfaces facing each other (as per definition provided in application specification paragraph [0087] that respective main surfaces facing each other refers to a configuration in which the normal line at any position in one of the main surfaces passes the other main surface; In this instance, Chen’s arrangement is configured to do the same), 
the first connection portion (121a/121b) and the second connection portion (121g/121h) each comprising: 
a circuit connection end (130; wire; Fig. 2; [0068]) connected to the circuit portions (circuit portions 1 and 3 as annotated on Fig. 2; [0054] – [0060]); and 
But Chen fails to teach explicitly, a path restriction portion for restricting a current path in the main surface, 
wherein directions of currents flowing through the current paths between the path restriction portions and the circuit connection ends are different in the first connection portion and the second connection portion.  
However, in analogous art, Yamai discloses, a path restriction portion (25; current path-setting section; Fig. 2B; [0038]) for restricting a current path (using slit pattern SP; Fig. 2B; [0038]) in the main surface (current carrying conductor’s top surface from detection electrode 21a to lead-out wire 22; Fig. 2B; [0037]), 

    PNG
    media_image2.png
    384
    368
    media_image2.png
    Greyscale

wherein directions of currents flowing through the current paths (in detection electrode 21a; Figures 3A, 3B and 3C; [0050] – [0053]) between the path restriction portions (25; current path-setting section; Figures 3A, 3B and 3C; [0050] – [0053]) and the circuit connection ends (22; lead-out wiring; Fig. 3; [0053]) are different in the first connection portion (one I/O terminal of Fig. 3A) and the second connection portion (another I/O terminal of Fig. 3B) (Figures 3A, 3B and 3C; [0050] – [0053]),

    PNG
    media_image3.png
    279
    285
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    267
    275
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    298
    282
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chen and Yamai before him/her, to modify the teachings of a semiconductor device with plurality of circuit portions as taught by Chen and to include the teachings of changing the direction and amount of current flow by adding slits in the current paths as taught by Yamai since slits prevent the current from instantaneously flowing into the lead-out wiring having the lowest ESD tolerance, i.e., the lead-out wiring of which the length from the detection electrode to the external terminal region is the shortest, and the ESD tolerance can be enhanced. The ESD tolerance of the wiring patterns extracted from corresponding ones of the plurality of the detection electrodes can be equalized by using slits ([0016] – [0017]). Absent this important teaching in Chen, a person with ordinary skill in the art would be motivated to reach out to Yamai while forming a semiconductor device of Chen. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, the combination of Chen and Yamai teaches, the semiconductor device according to Claim 1, the directions of the currents flowing through the current paths between the path restriction portions (25) and the circuit connection ends (22) (Figures 3A, 3B and 3C; [0050] – [0053]; Yamai Reference) in the first connection portion (121a/121b; Chen Reference) and the second connection portion (121g/121h; Chen Reference).  


    PNG
    media_image3.png
    279
    285
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    267
    275
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    298
    282
    media_image5.png
    Greyscale

But the combination of Chen and Yamai fails to teach explicitly, wherein the directions of the current flow are opposite in the first connection portion and the second connection portion;
However, Yamai’s conductor pattern placed in Chen’s semiconductor device, is configured to provide opposite current directions. In MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Chen’s circuit portions can be rearranged which would provide opposite current flow in the first connection portion and the second connection portion. Thus, it can be considered that the combination of Chen and Yamai teaches the limitation.

    PNG
    media_image1.png
    513
    790
    media_image1.png
    Greyscale


Regarding claim 3, the combination of Chen and Yamai teaches, the semiconductor device according to Claim 1, wherein for each of the first connection portion (121a/121b; Chen Reference) and the second connection portion (121g/121h; Chen Reference), the circuit connection ends (22) and the path restriction portions (25) are arranged such that at least 56Attorney Docket Number: FE-0646USa portion of the current circulates around the path restriction portions (slits, SP) (Fig. 3B; [0050] – [0053]; Yamai Reference), and 

    PNG
    media_image6.png
    267
    293
    media_image6.png
    Greyscale

But the combination of Chen and Yamai fails to teach explicitly, wherein the directions of the current flow are opposite in the first connection portion and the second connection portion;
However, Yamai’s conductor pattern placed in Chen’s semiconductor device, is configured to provide opposite current directions. In MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Chen’s circuit portions can be rearranged which would provide opposite current flow in the first connection portion and the second connection portion. Thus, it can be considered that the combination of Chen and Yamai teaches the limitation.

    PNG
    media_image1.png
    513
    790
    media_image1.png
    Greyscale


Regarding claim 4, Chen teaches, the semiconductor device according to Claim 1, wherein the first connection portion (121a/121b; conductive pattern; Fig. 2; [0063]) and the second connection portion (121g/121h; conductive pattern; Fig. 2; [0063]) are arranged with respective main surfaces arranged in parallel (Fig. 2; [0063]).  

Regarding claim 12, the combination of Chen and Yamai teaches, the semiconductor device according to Claim 1, further comprising a third connection portion (122f/122g; conductive pattern; Fig. 2; [0077]) formed of a planar conductive material (silver and tin) and connected to any of the circuit portions (circuit portion 4; Fig. 2; Chen Reference), 

    PNG
    media_image1.png
    513
    790
    media_image1.png
    Greyscale

wherein the first connection portion (121a/121b) is arranged to face a first main surface of the second connection portion (121g/121h) (Chen Reference), 
the third connection portion (122f/122g) is arranged to face the first main surface of the second connection portion (121g/121h) (Chen Reference), 
the third connection portion (122f/122g) includes the circuit connection end (130) (Chen Reference),
the third connection portion (connection between 21a and 22) includes the path restriction portion (25; current path-setting section; Fig. 2B; [0038]; Yamai Reference), 

    PNG
    media_image2.png
    384
    368
    media_image2.png
    Greyscale

wherein directions of currents flowing through the current paths (in detection electrode 21a; Figures 3A, 3B and 3C; [0050] – [0053]) between the path restriction portions (25; current path-setting section; Figures 3A, 3B and 3C; [0050] – [0053]) and the circuit connection ends (22; lead-out wiring; Fig. 3; [0053]) are different in the third connection portion (one I/O terminal of Fig. 3C) and the second connection portion (another I/O terminal of Fig. 3B) (Figures 3A, 3B and 3C; [0050] – [0053]; Yamai Reference),
See 103 rationale in claim 1.

    PNG
    media_image3.png
    279
    285
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    267
    275
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    298
    282
    media_image5.png
    Greyscale


Regarding claim 14, the combination of Chen and Yamai teaches, the semiconductor device according to Claim 1, further comprising a fourth connection portion (122a/122b; conductive pattern; Fig. 2; [0076]) formed of a planar conductive material (silver and tin) and connected to any of the circuit portions (circuit portion 2; Fig. 2; Chen Reference), 

    PNG
    media_image1.png
    513
    790
    media_image1.png
    Greyscale

wherein the first connection portion (121a/121b) is arranged to face a first main surface of the second connection portion (121g/121h) (Chen Reference), 
the fourth connection portion (122a/122b) includes the circuit connection end (130) (Chen Reference),
the fourth connection portion (connection between 21a and 22) includes the path restriction portion (25; current path-setting section; Fig. 2B; [0038]; Yamai Reference), 

    PNG
    media_image2.png
    384
    368
    media_image2.png
    Greyscale

wherein directions of currents flowing through the current paths (in detection electrode 21a; Figures 3A, 3B and 3C; [0050] – [0053]) between the path restriction portions (25; current path-setting section; Figures 3A, 3B and 3C; [0050] – [0053]) and the circuit connection ends (22; lead-out wiring; Fig. 3; [0053]) are different in the fourth connection portion (one I/O terminal of Fig. 3C) and the second connection portion (another I/O terminal of Fig. 3B) (Figures 3A, 3B and 3C; [0050] – [0053]; Yamai Reference),
See 103 rationale in claim 1.

    PNG
    media_image3.png
    279
    285
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    267
    275
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    298
    282
    media_image5.png
    Greyscale

But the combination of Chen and Yamai fails to teach explicitly, the fourth connection portion is arranged to face the second main surface of the second connection portion;
However, Chen’s semiconductor device is configured to arrange the fourth connection portion to face the second main surface of the second connection portion. In MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Chen’s circuit portions can be rearranged so that the fourth connection portion face the second main surface of the second connection portion. Thus, it can be considered that the combination of Chen and Yamai teaches the limitation.

Allowable Subject Matter
Claims 5-11, 13 and 15 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 5, the closest prior art, US 2015/0270786 A1 (Chen), in combination with US 2017/0308206 A1 (Yamai), fails to disclose, “the semiconductor device according to Claim 4, wherein the first connection portion and the second connection portion include an overlapping region that overlaps in a direction orthogonal to the main surfaces, the path restriction portions of the first connection portion and the second connection portion include one or more first slit extending in a first direction, and in the overlapping region, the number of the first slits provided in the first connection portion and the number of the first slits provided in the second connection portion are the same”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 6-11 are also objected to due to their dependency on an objected claim.
Regarding claim 13, the closest prior art, US 2015/0270786 A1 (Chen), in combination with US 2017/0308206 A1 (Yamai), fails to disclose, “the semiconductor device according to Claim 12, wherein the second connection portion comprises: an edge slit provided from a circuit side edge on which the circuit connection end is provided towards the interior of the second connection portion; 59Attorney Docket Number: FE-0646US a first inner slit connected to the edge slit and extending along the circuit side edge; and a second inner slit connected to the edge slit, and extending along the circuit side edge and towards an opposite side of the first inner slit, wherein the first connection portion and the third connect ion portion are arranged side by side in a direction parallel to the main surface of the second connection portion, the first connection portion has a first parallel slit extending from an edge facing the third connection portion in a direction parallel to the first inner slit, and the third connection portion has a second parallel slit extending from an edge facing the first connection portion in a direction parallel to the second inner slit”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 15, the closest prior art, US 2015/0270786 A1 (Chen), in combination with US 2017/0308206 A1 (Yamai), fails to disclose, “the semiconductor device according to Claim 11, wherein the path restriction portions of the first connection portion, the second connection portion, and the fourth connection portion include one or more first slit extending in a first direction, a current flowing through the first connection portion and a current flowing through the fourth connection portion flow to the second connection portion, and a width of the first slit in the second connection portion is larger than a width of the first slit in the first connection portion and a width of the first slit in the fourth connection portion”, in combination with the additionally claimed features, as are claimed by the Applicant.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0266727 A1 (Iwahashi) - A semiconductor module is disclosed comprising several semiconductor elements. A first power terminal, a second power terminal and a third power terminal are electrically connected to the semiconductor elements. The semiconductor elements comprise an upper arm switching element that is connected between the first power terminal and the second power terminal. A lower arm switching element is electrically connected between the second power terminal and the third power terminal. The number of the upper arm switching element is different from a number of the lower arm switching element.
2. US 2017/0170157 A1 (Masuda) - A first conductive pattern is disclosed including a first feeding point for supplying a potential to the first conductive pattern located at one end. One or more diode elements located over the first conductive pattern and a plurality of switching elements over the first conductive pattern on the opposite side to the first feeding point with the diode elements in between. A second conductive pattern includes a second feeding point that is provided in proximity to the first feeding point and supplies a potential different from that for the first conductive pattern to the second conductive pattern. 
3. US 2016/0192495 A1 (Nakamura) - A semiconductor device is disclosed including a plurality of semiconductor units each constituting a three-level inverter circuit and a connection unit electrically connecting the plurality of semiconductor units in parallel. The semiconductor units include a multi-layer substrate including an insulating plate and circuit plates disposed on a primary surface of the insulating plate, a plurality of semiconductor elements each having a back surface thereof fixed to one of the circuit plates and a front surface thereof having primary electrodes. The device also includes wiring members electrically connected to the primary electrodes of the semiconductor elements, and wherein in each of the semiconductor units, the multi-layer substrate, the plurality of semiconductor elements, and the wiring members are configured in such a way as to constitute the three-level inverter circuit.
4. US 2014/0218991 A1 (Chen) - Multiple insulating substrates with at least one each of four semiconductor devices that form one of three-level electric power inverter circuits and a base plate are provided. On the one surface of the base plate, at least four regions are established and multiple insulating substrates are arranged to be distributed so that at least one each of the at least four semiconductor devices is arranged in each of the four regions established on the base plate. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/28/2022